Osborn, J.
This was an appeal by the appellee to the Ohio Circuit Court from an assessment of benefits made against his land by assessors appointed by the Board of Commissioners of Ohio county under the provision of the gravel road law of 1869. 3 Ind. Stat. 538. »
A change of venue was taken to Dearborn county, where a demurrer was filed and sustained to the transcript and assessment, and final judgment rendered against the company that the assessment was void, and for costs.
The questions involved in this case are substantially the * same as in The Rising Sun and Hartford Turnpike Company v. Hamilton, ante, p. 382; We held in that case that the law did not contemplate a demurrer in such cases. We have re-examined and reconsidered the questions involved, and are satisfied with the ruling in that case.
The judgment of the said Dearborn Circuit Court is reversed, with costs. The cause is remanded, with instructions to said court to overrule said demurrer, and for further proceedings in accordance with this opinion.
Downey, C. J., was absent.